United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 07-2658
                               ___________

Freddy J. Swackhamer,                 *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Robert Scott, Dr., Mr., Arkansas      *
Department of Correction; Mohammed * [UNPUBLISHED]
Ahmed, Dr., Mr., Arkansas Department *
of Correction; Sandra Stratton-       *
Ashcraft, Med. Admin., Varner Unit,   *
ADC; Dona Gordon, Director of         *
Nursing, Varner Unit, ADC; Laura      *
Marie McCarty; Grant Harris, Warden, *
Varner Unit, ADC; Wendy Kelly,        *
Deputy Director, Arkansas Department *
of Correction,                        *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: May 7, 2008
                             Filed: May 8, 2008
                              ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate Freddy Swackhamer filed this pro se 42 U.S.C. § 1983 action
claiming that various prison officials and healthcare providers showed deliberate
indifference to his serious medical need by delaying treatment for a ganglion cyst on
his right hand. The action remains pending, but Swackhamer has filed this
interlocutory appeal to challenge the district court’s1 denial of his motion for
appointment of counsel. Following careful review, we affirm. See Slaughter v. City
of Maplewood, 731 F.2d 587, 588-89 (8th Cir. 1984) (in certain types of cases,
including § 1983 actions, appellate court has jurisdiction to review--for abuse of
discretion--district court’s interlocutory decision to deny appointment of counsel).

       Early in the proceedings, the court denied Swackhamer’s request for counsel
upon finding that his claims were not legally or factually complex and that
Swackhamer showed he was capable of presenting his case without the benefit of
appointed counsel. In denying Swackhamer’s subsequent motions for counsel, the
court relied on that first ruling and the absence of any reason to revisit or modify it.
We reject Swackhamer’s argument on appeal that the district court abused its
discretion in light of Swackhamer’s mental illness and psychotropic medications,
because--despite these circumstances--Swackhamer demonstrated an ability to
understand and present his claims, which we agree with the court are not overly
complex. See Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (pro se litigant
has no statutory right to have counsel appointed in civil case; relevant factors to
consider include complexity of case, ability of indigent litigant to investigate facts,
existence of conflicting testimony, and ability of indigent to present his claim).

      The judgment is affirmed.
                      ______________________________



      ¹The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
the consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-